Citation Nr: 1644144	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  10-12 410	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for degenerative changes of the lumbar spine prior to April 20, 2012; an evaluation in excess of 10 percent from April 20, 2012, to May 28, 2014; and an evaluation in excess of 20 percent since May 28, 2014.

2.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity sciatica.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Coast Guard from October 1969 to October 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008 and May 2012 rating decisions by the Winston-Salem, North Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

In December 2013, the Veteran testified at a personal hearing held at the RO before a Veterans Law Judge (VLJ).  In March 2014, the Board remanded to the Appeals Management Center (AMC) in Washington, DC, for further development.

In a November 2014 rating decision, the AMC granted service connection for right lower extremity radiculopathy, fully satisfying the appeal with regard to that issue.  The AMC also granted an increased 20 percent rating for degenerative changes of the lumbar spine, effective from May 28, 2014.  This award neither covered the entirety of the appellate period nor represented a grant of the maximum possible award.  The appeal is therefore not satisfied, and all periods of evaluation for the low back remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In March 2015 correspondence, the Veteran was informed that the VLJ who had presided over his hearing had since retired from the Board.  The law requires that a VLJ who conducts a hearing must participate in any decision on that issue.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  The Veteran was offered a new hearing, which he accepted that same month.

To accommodate this request, the Board remanded the matter for another Board hearing in June 2015.  The Veteran then provided sworn testimony in support of his appeal during a November 2015 in-person hearing before the undersigned Veterans Law Judge.  During the hearing, the Veteran waived initial RO review of new medical evidence which he then submitted shortly after the hearing.

In January 2016, the Veteran submitted a medical opinion from his treating podiatrist to the effect that his service-connected low back disability has contributed to his current foot and ankle problems.  However, a formal claim for secondary service connection for foot and ankle problems has not been filed.  In December 2015, the RO informed him of the need to file a claim on VA's standardized claim form.  He is reminded of this requirement should he wish to file additional claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to May 28, 2014, the Veteran's lumbar spine degenerative joint disease caused pain and functional limitations to include limitation of motion.

2.  Subsequent to May 28, 2014, the Veteran's lumbar spine degenerative joint disease has been productive of forward flexion greater than 30 degrees, and no spinal ankylosis.

3.  Left leg radiculopathy affecting the sciatic nerve is manifested by mild impairment, to include mostly sensory involvement; symptoms approximating moderate incomplete paralysis are not shown.





CONCLUSIONS OF LAW

1.  A 10 percent disability rating, but no higher, for degenerative joint disease of the lumbar spine is warranted for the time period from January 15, 2008, to May 28, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).

2.  A disability rating greater than 20 percent for degenerative joint disease of the lumbar spine subsequent to May 28, 2014, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).

3.  A disability rating greater than 10 percent for left leg radiculopathy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.26, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision by a letter of February 2008 to the Veteran that informed him of his own and VA's duty for obtaining evidence.  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date. 

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant VA medical records, and VA examination reports.  

During the course of the appeal, the Veteran was examined by VA in 2012 and 2014.  He failed to report for several other examinations scheduled in 2008, 2009, 2010, and 2011.  During the November 2015 hearing on appeal, there was some discussion about whether the results from the May 2014 VA examination were stale.  The conclusion reached was that a remand for another examination was undesirable because the case has been going on for a long time already, since 2008.  The Veteran, his representative, and the undersigned Veterans Law Judge together agreed that the Veteran would obtain recent private treatment records to supplement the overall record and reflect his condition since May 2014.  As noted above, the Veteran did submit chiropractic treatment records in response to this discussion.  Therefore, the Board concludes the examination reports, considered in conjunction with the VA and private medical evidence, are adequate to decide this claim.  See also Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (standing generally for the proposition that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted).  

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

As noted, the Veteran had two hearings before the Board.  38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488   (2010).   In this case, both VLJs complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of either Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJs complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearings constitutes harmless error.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis
  
Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a Veteran has an unlisted disability, it will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (providing specific means of listing diagnostic code for unlisted disease or injury). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an original or an increased rating, it is presumed that the Veteran seeks the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In evaluating claims for increased ratings, we must evaluate the Veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  A disability of the musculoskeletal system is measured by the effect on ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion in assigning the most accurate disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Because this appeal has been ongoing for a lengthy period of time, and because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another relevant precedent, the Court of Appeals for Veterans Claims (Court) noted that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In reaching this conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C. § 5110.  Hart v. Mansfield, 21 Vet App 505 (2007).

	Low back

Disability of the joints, including the spine, is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as 'seriously disabled' any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Historically, the Veteran injured his low back during service.  X-ray studies accomplished at that time were interpreted as showing spondylitis at the L5-S1 apophyseal joints and minimal subluxation at L5-S1.  

Overall, VA treatment reports reflect few complaints and little treatment for low back pain, most likely due to the overwhelming nature of his other medical problems.  He does take prescription medication for pain control, although there are multiple references to noncompliance with his medication regimen overall.

Reports of VA treatment in January and February 2008 show that the Veteran sought care from the VA, stating that he had not been to a doctor in 20 years, as he had no health insurance.  He reported having back pain since his time in the Coast Guard.  He took over the counter ibuprofen for the pain, although he felt that was not strong enough, so he wished to establish medical care at the VA, for his back pain and other problems.  A January 2008 X-ray study showed moderate-severe degenerative changes from L3 through S1 of the Veteran's lumbar spine.  An April 2009 primary care report reflects the Veteran's statement that he has had lumbar spine pain for thirty years with no changes in the pain.  A November 2009 treatment report contains a description of the Veteran's lumbar spine pain as "somewhat debilitating at present." 

A February 2010 magnetic resonance imaging scan was interpreted as showing degenerative changes in the lumbar spine, with significantly decreased intervertebral disc height at L5-S1.  In a March 2010 statement the Veteran contended that his low back pain was worsening.  Following a thorough examination by the neurosurgical service in May 2010, the neurosurgeon concluded the Veteran was not a candidate for decompressive surgery.  Instead the surgeon suggested a facet injection and physical therapy.  The surgeon also attributed the Veteran's left leg tingling and weakness to stroke residuals.  

After failing to report for several earlier scheduled VA examinations, the Veteran underwent a VA spine examination for purposes of compensation in April 2012.  According to the report of this examination, the Veteran's pertinent diagnosis was that of degenerative joint disease of the lumbar spine with sciatica.  The Veteran reported experiencing constant low back pain with radiation to both legs and feet, with some weakness and rare numbness.  He reported having no flare-ups in his pain level, however.  The Veteran reported that he regularly used a back brace and a cane.  In terms of functional loss, the Veteran did not have additional limitation in motion following repetitive-use testing.  He did manifest less movement than normal and pain on movement of his low back.  He had tenderness but no muscle spasm in the low back area.  There was no muscle atrophy in the area.  The examiner assessed that the Veteran did not have intervertebral disc involvement.  

Range of motion measurements taken during the April 2012 examination yielded the following results:  forward flexion of 90 degrees, with painful motion beginning at 90 degrees; extension to 20 degrees, with painful motion beginning at 20 degrees; right lateral flexion to 25 degrees, with painful motion beginning at 25 degrees; left lateral flexion to 25 degrees, with painful motion beginning at 25 degrees; right lateral rotation to 30 degrees, with painful motion beginning at 30 degrees; left lateral rotation was to 30 degrees, with painful motion beginning at 30 degrees.  Significantly, the examiner did not state that the Veteran had no pain; rather, the examiner identified the Veteran's pain as beginning at the end of the motion.  In other words, the examiner identified pain upon all the motions which were measured.  The Veteran was able to perform repetitive use testing with three repetitions.  The range of motion was measured again after the three repetitions with exactly the same results.  The combined range of motion thus calculates to 220 degrees.

During the December 2013 hearing, the Veteran testified that he experiences back pain every day at a level of 7 on a scale of 1 to 10.  He stated that about two or three times a week, his back pain was so severe that he could not do anything.  He believes that these episodes constituted incapacitating exacerbations.  He stated that he has a back brace and a cane on account of his back pain, and radiating leg pain.  He testified that he believed his pain was worsening.  

Pursuant to the Board's March 2014 remand, the Veteran underwent another VA examination in May 2014.  Again, the Veteran reported having no flare-ups in lumbar spine pain.  Again, the Veteran had less lumbar spine movement than normal upon testing.  He had no localized tenderness or pain to palpation, and no muscle spasm or atrophy affecting the low back.  There was no ankylosis or intervertebral disc syndrome.  The examiner opined that the Veteran's low back disability affected his ability to work because the Veteran could only walk for 50 yards at a time before stopping to rest, he could not climb stairs or ladders, he could only stand for 15 minutes at a time, and he could only sit for 15 minutes at a time.  He also could not perform tasks that required frequent and repetitive bending of the lumbar spine. 

Range of motion measurements taken during the May 2014 examination showed reduced range of motion as compared with the April 2012 test results.  The Veteran had forward flexion to 45 degrees, but with no objective evidence of painful motion.  The Veteran had extension to 25 degrees, with but no objective evidence of painful motion.  Right lateral flexion was to 20 degrees, again with no objective evidence of painful motion.  Left lateral flexion was also to 20 degrees with no objective evidence of painful motion.  Right and left lateral rotation was to 15 degrees in each direction.  Again the examiner deemed there was no objective evidence of painful motion.  The Veteran was able to perform three repetitions of these motions.  When his range of motion was measured again after the repetitions, the measurements were exactly the same.  The combined range of motion calculates to 140 degrees. 

A July 2014 VA treatment report contains the description of the Veteran's low back pain as chronic and stable for thirty years.  

The Veteran testified before the Board again in November 2015.  He explained that he has pain on movement, including forward and backward motion of the back, and has had pain since he filed the initial claim for service connection.  He stated that the pain is constant in his back all the time, making it hard for him to get up from a sitting or lying position.  With regard to his left leg, he stated that he has numbness down the back of his leg, to the extent that he doubted he would feel a pin prick.  He testified somewhat contradictorily that he felt his left leg had worsened since the last examination, [Transcript p. 11] but that it had been bad so long that he could not give a specific date when it had worsened, [p. 13] although it had been at least five years or more [p. 15].  In terms of function, the Veteran testified that it is very difficult for him to do long-range walking.  He testified that he had begun using a cane about six months prior to the hearing.  He stated as well that his left foot had become numb, which sometimes caused him to stumble or lose his footing. 

Following the hearing, the Veteran submitted copies of recent chiropractic treatment records.  According to a May 2015 record, the Veteran had been getting physical therapy on a monthly basis for about a year.  He reported that his symptoms were the worst when he was sitting, walking, standing, bending, lifting, transitioning from sitting to standing, and stair stepping.  He rated the pain as 8 on a scale of 10.  He was taking ibuprofen and using heat as well as a back brace.  In quantifying his pain, the Veteran estimated that his pain was neither improving nor worsening.  The chiropractor described the Veteran's range of motion of the lumbar region as "movement with severe joint fixation."  X-rays taken in May 2015 for the chiropractic practice were interpreted as showing severe degenerative disc disease at L2/L3 and L4/L5 along with mild degenerative disc disease at L1/L2 and L3/L4.  The film also showed facet arthrosis in the mid to lower lumbar spine.



Under the governing regulation, degenerative joint disease of the lumbar spine is rated under the General Rating Formula for Diseases and Injuries of the Spine.
* Degenerative joint disease manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height is rated as 10 percent disabling.  
* A 20 percent disability rating is assigned for symptoms such as forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  
* A 40 percent disability rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine.  
* A higher disability rating is warranted only in the case of unfavorable ankylosis of the entire thoracolumbar spine (50 percent), or unfavorable ankylosis of the entire spine (100 percent).  

The General Rating Formula specifies that the formula must be applied regardless of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  It additionally provides that any associated objective neurologic abnormalities must be evaluated separately, under an appropriate diagnostic code.

In applying these criteria to the Veteran's case, initially the Board notes that because the Veteran failed to report for several scheduled VA examinations, the earliest range of motion measurements available for review are the ones recorded during the April 2012 VA examination.  Although he received medical care for his low back prior to April 2012, the very specific range of motion measurements defined in the governing regulation are not usually taken for purposes of treatment, and indeed, his treatment records do not reflect flexion, extension, lateral flexion and rotation information, as required by the General Rating Formula.  It is essentially due to the lack of this information that the RO has assigned a 0% disability rating for the period of time between January 2008 and April 2012.  In fact, the effective dates of the two staged ratings coincide with the two VA examinations the Veteran has undergone; in April 2012, when the 10 percent rating was assigned, and in May 2014 when the second staged rating of 20 percent was assigned.  

Therefore, in reviewing the Veteran's claim for increased ratings throughout the appeal period, we must look to less precise sources of information about the level of lumbar spine impairment experienced by the Veteran between January 2008 and the present time.  

Regarding the first staged period of time, from January 2008 to April 2012, the Veteran's complaints of pain and functional limitations are significant in the medical and lay evidence of record.  While pain alone does not constitute functional loss, the Court has indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  See 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Schafrath v. Derwinski, 1 Vet.App. 589, 592 (1991).  The November 2009 characterization of the Veteran's pain as "somewhat debilitating" is significant in this regard, as are the Veteran's own credible statements about his pain.  For these reasons, the Board finds that the evidence supports a grant of a 10 percent disability rating for the time frame between January 15, 2008, and April 20, 2012.  Also supporting this conclusion is the notation of significantly decreased intervertebral disc height on the report of the February 2010 magnetic resonance imaging scan.  A higher disability rating is not warranted, however, absent a showing of greater disability, to including greater limitation of motion, muscle spasm, or ankylosis.  

The range of motion studies conducted during the May 2014 VA examination provide the earliest evidence supporting the award of a 20 percent disability rating under the General Rating Formula.  These range of motion results fit squarely within the parameters set forth for the 20 percent disability rating as he demonstrated forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; and his combined range of motion was 140 degrees.  Although the examiner identified no pain on range of motion, the Board finds that the other evidence of the Veteran's pain is more persuasive.  The treatment records, the Veteran's written statements and testimony all point to the presence of pain upon use throughout the appeal period.  Again, absent ankylosis or limitation of forward flexion of less than 30 degrees, a higher disability rating simply is not warranted.  We also acknowledge the Veteran's implicit contentions that range of motion measurements do not accurately reflect the amount of pain he feels. 

The Board also considered whether the functional loss due to pain could result in a higher schedular evaluation at any point in the appeal period.  However, even considering the effects of pain, there is nothing in the record that suggests the pain resulted in a functional loss akin to flexion limited to 30 degrees or less or favorable ankylosis.  The evidence clearly demonstrates the Veteran has continued to retain motion in his lower back, albeit limited motion.  As described above, even considering the effects of pain, the Veteran has retained flexion of at least 45 degrees throughout the appeal period.  In other words, any additional limitation due to pain does not more nearly approximate a finding of flexion limited to 30 degrees or less or favorable ankylosis of the thoracolumbar spine.  38 C.F.R. § 4.45, 4.71a, Diagnostic Codes 5242; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Accordingly, the Board is unable to grant an increased schedular evaluation based upon pain.

The Rating Formula also instructs VA to consider whether a higher evaluation could be based upon separate evaluations for associated neurological abnormalities.  In this case, the Veteran is already in receipt of separate disability ratings for sciatica of the right leg and sciatica of the left leg.  Thus, associated neurological abnormalities have already been considered.  

The initial diagnosis of degenerative disc disease in the lumbar region was rendered by the Veteran's treating chiropractor in May 2015.  However, we note that the February 2010 magnetic resonance imaging scan was interpreted as showing significantly decreased intervertebral disc height at L5-S1, although both VA examiners, in April 2012 and May 2014 determined the Veteran did not have intervertebral disc syndrome.  

Intervertebral disc syndrome is currently evaluated either on the total duration of incapacitating episodes over the previous twelve months or by combining under 38 C.F.R. § 4.25 (the combined ratings table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  When rating intervertebral disc syndrome based upon incapacitating episodes, and the incapacitating episodes have a total duration of at least six weeks during the past twelve months, a disability rating of 60 percent is provided.  When the incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a disability rating of 40 percent is provided.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In this regard, none of the Veteran's medical records indicate that the Veteran has been prescribed bed rest on account of his back problems, and indeed, the Veteran does not contend such.  Although the Veteran testified that he has periods of time when he cannot do anything due to back pain, this is not the specific type of incapacitation envisioned by the drafters of the binding regulation set forth above.  Thus, it is the other method, that of applying the General Rating Formula for Diseases and Injuries of the Spine, which yields the greater benefit for the Veteran in this case.



Thus, a 10 percent disability rating is granted for the time period from January 15, 2008, to April 20, 2012.  The preponderance of the evidence is against a disability rating greater than 10 percent at any point prior to May 28, 2014, and against a disability rating greater than 20 percent subsequent to May 28, 2014.  

	Left leg sciatica

Service connection for left leg sciatica as secondary to lumbar spine degenerative joint disease was granted in a May 2012 RO decision.  A 10 percent disability rating was assigned effective in April 2012.  The Veteran has challenged the disability rating assigned, asserting that a higher rating is warranted.

During the May 2010 neurosurgical consultation, the Veteran manifested trace deep tendon reflexes throughout his left leg, normal motor strength throughout, and decreased sensation in the leg.  He was able to perform toe walking and heel walking normally.  The palpation of his left sided paraspinal area reproduced pain to the left thigh.  The examining neurologist determined there was "no significant nerve pressure," however.  

The April 2012 VA examination confirmed weakness and rare numbness related to low back pain with radiation to both legs and feet.  Muscle strength testing revealed slightly reduced strength in the left hip flexion and the left knee extensor muscles.  Reflex testing showed absent reflexes in the left knee and ankle.  There was decreased sensation to touch in the lower left leg, ankle, and foot.  Straight leg raising tests were negative, however.  Upon review, the examiner rendered a diagnosis of mild radicular pain in both legs, with mild paresthesia in both legs.  

The report of the May 2014 VA examination includes findings of entirely normal muscle strength in both legs, normal deep tendon reflexes in both legs, but decreased sensation in the lower legs, ankles, and feet.  Again, the straight leg raising test was negative.  Again, the examiner indicated that the Veteran had radicular pain due to radiculopathy.  This radiculopathy was characterized by mild intermittent pain, and mild paresthesia and numbness in the legs, with no other signs or symptoms of sciatic radiculopathy.

The Veteran testified as to radiating pain, tingling, paresthesia, and numbness in his leg during the November 2015 hearing.

The Veteran's radiculopathy affecting his sciatic nerve is rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520, for incomplete paralysis of the sciatic nerve.  Under these guidelines, complete paralysis of the sciatic nerve, manifested by symptoms including that the foot dangles and drops, no active movement of the muscles below the knee, flexion of the knee weakened or lost, is rated as 80 percent disabling.  Incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy, is rated as 60 percent disabling.  Moderately severe incomplete paralysis of the sciatic nerve is rated as 40 percent disabling.  Moderate incomplete paralysis of the sciatic nerve is rated as 20 percent disabling.  Mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling.  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree of impairment.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings are combined with application of the bilateral factor.  38 C.F.R. § 4.124a.

Careful review of the medical evidence shows that the only symptoms the Veteran has which are not sensory in nature are the April 2012 findings of slightly reduced muscle strength and absent reflexes in the left knee and ankle.  These findings were not present at the time of the May 2014 examination; however, as muscle strength and reflexes were normal at that time.  Other than those 2012 findings, the Veteran's radiculopathy causes sensory impairment only.  

In this situation, the Board finds that the 10 percent assigned by the RO for left leg sciatica is more nearly approximate to the level of functional impairment caused by lumbar radiculopathy involving the leg.  This rating reflects the mild impairment shown in the medical evidence, consisting mostly of pain and decreased sensation.  Symptoms approximating moderate incomplete paralysis are not shown.  

In this case, only the Veteran's left leg sciatica is encompassed in the appeal.  However, as noted in the Introduction, service connection is also in effect for sciatica of the right leg.  It is important to emphasize that each leg is separately rated and that the bilateral factor is in effect and has been properly applied by the RO.  When, as in this case, a partial disability results from disease or injury of both arms, or both legs, the ratings for the disabilities of the right and left sides will be combined as usual and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations.  38 C.F.R. § 4.26.

In conclusion, the preponderance of the evidence is against the award of an initial disability rating greater than 10 percent for left leg sciatica.  

Extraschedular consideration

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

As the Court recently explained in Thun, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet.App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet.App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet.App. 423 (2009).  

The Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration of any combined effect is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).










	(CONTINUED ON NEXT PAGE)


ORDER

An initial 10 percent disability rating for lumbar spine degenerative joint disease from January 15, 2008, to April 20, 2012, is granted, subject to the laws and regulations governing the award of monetary benefits.  

A disability rating for lumbar spine degenerative joint disease greater than 10 percent prior to May 28, 2014 is denied.  

A disability rating for lumbar spine degenerative joint disease greater than 20 percent subsequent to May 28, 2014, is denied.  

An initial disability rating for sciatic of the left leg greater than 10 percent is denied.   




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


